DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/312052, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed disclosure fails to provide adequate support for “a second portion of the top end of the large diameter TSV portion is in contact with a first conductive region laterally proximate to the first conductor finger,” recited in claim 1, and further “wherein the first conductive region is a p-type (n-type) conductivity region,” recited in claims 2 and 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitao et al. (US 2014/0061940; herein referred to as “Kitao”)
Regarding claim 1, Kitao discloses in Figs. 20, 18A-B and related text a semiconductor device comprising: 
a TSV structure extending through a bottom surface of the semiconductor device into the semiconductor device in a vertical direction perpendicular to the bottom surface; and 
a transistor device (transistor including gate GE, see [0061]) formed on a surface of a well region (PW, see [0061]) opposite to the bottom surface, 
wherein the TSV structure comprises a large diameter TSV portion (e.g. portion including at least TE2, see [0150]) and a small diameter TSV portion (e.g. portion including at least TE1d, see [0151]; see also TE1a-c and [0134]) above the large diameter TSV portion, the small diameter TSV portion comprising a first conductor finger (e.g. TE1d) which is smaller in diameter than the large diameter TSV portion; and 
wherein a first portion of a top end of the large diameter TSV portion is in contact with a bottom end of the first conductor finger (e.g. at least thermal contact), and a second portion of the top end of the large diameter TSV portion is in contact (e.g. at least electrical contact) with a first conductive region (e.g. electrical contact with a second finger of multiple fingers TE1a-c; alternatively, e.g., thermal contact with PW and/or SD) laterally proximate to the first conductor finger, 
wherein the first conductor finger extends away from the large diameter TS V portion in the vertical direction to contact a second conductive region (e.g. MCd, see [0151] and [0064]-[0065]).
Regarding claim 2, Kitao further discloses wherein the first conductive region is a p-type conductivity region (in the interpretation that PW is the “first conductive region,” see [0090]).
Regarding claim 3, Kitao further discloses wherein the first conductive region is an n-type conductivity region (in the interpretation that SD is the “first conductive region,” see [0091]).
Regarding claim 4, Kitao further discloses wherein the second conductive region (MCd) is a first metal interconnect.
Regarding claim 5, Kitao further discloses wherein the small diameter TSV portion comprises a second conductor finger that extends away from the large diameter TSV portion in the vertical direction to contact the second conductive region (e.g. electrical contact with a second finger of multiple fingers TE1a-c).
Regarding claim 6, Kitao further discloses a second metal interconnect (e.g. M1, see [0043]) connecting to the transistor device through a contact (CE, see [0063]).
Regarding claim 7, Kitao further discloses wherein the first metal interconnect (MCd) and the second metal interconnect (M1) each comprise copper (see [0156] at least).
Regarding claim 8, Kitao further discloses a barrier layer (BM2, , see [0150]; see also [0075]) comprising a conductor material and lining at least a portion of the large diameter TSV portion.
Regarding claims 9-11, Kitao further discloses wherein the barrier layer (BM2) is selected among the group comprising Co, Ru, Ta, TaN, RuN, In2O3, WN, TUN and RuTaN; the barrier layer is selected among the group comprising Ta and TaN; the barrier layer comprises TiN (see [0073] and [0075]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/30/2022